Citation Nr: 1426552	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for hemorrhoids since September 30, 2009.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney At Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1976 to June 1979, and from October 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

As noted in the Board's previous remand in September 2013, this case has been appealed to the Board and additionally appealed to the United States Court of Appeals for Veterans Claims (Court) numerous times with respect to several other issues.  All of those issues have been finally adjudicated in either September 2009, April 2012, or September 2013 Board decisions, and are considered final.  The sole issues remaining are the three issues noted above.  (The sinus disorder and headache claims were remanded in September 2013 for further development.)  

Regarding the hemorrhoid rating claim, the Board granted a 20 percent evaluation, effective January 13, 2005, in a September 30, 2009, decision.  The RO has implemented the Board's decision and entertained an appeal following a December 2011 continuance of the 20 percent rating.  Consequently, the question of a rating for hemorrhoids is again before the Board.

(The issues of service connection for a sinus disorder and headaches are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's hemorrhoids are manifested by disability no worse than persistent bleeding, secondary anemia, and fissures.



CONCLUSION OF LAW

The criteria for a higher rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Board awarded a 20 percent evaluation for the Veteran's hemorrhoid disability, effective January 13, 2005.  This was done in a September 2009 Board decision that was appealed to the United States Court of Appeals for Veterans Claims (Court).  However, in a July 2010 Joint Motion for Remand-signed by the Veteran's representative in this case-the parties agreed that the Veteran was not appealing that part of the September 2009 Board decision that increased the rating for his hemorrhoids.  In a July 2010 order, the Court ordered that the September 2009 Board decision be remanded with regards to claims of service connection for knee disabilities, and that the appeal with respect to the other claims-which included the hemorrhoids claim-was dismissed.  

Because of the dismissal of the appeal regarding the increased evaluation claim for hemorrhoids, the Board's September 2009 decision is final.  See 38 C.F.R. § 20.1100 (2013).  

By an August 2010 rating decision, the RO implemented the Board's decision, awarding 20 percent for the hemorrhoid disability, effective from January 13, 2005, and returning it to 20 percent following a period of convalescence-the Board notes that the dates of the convalescence were eventually changed, and that in its September 2013 decision, the Board denied entitlement to an extension of convalescence following that adjustment in dates.

The RO, by a December 2011 decision, continued the 20 percent rating.  Thereafter, another appeal ensued.  A statement of the case was issued in June 2013, and the RO received a substantive appeal as to that claim in July 2013, although that substantive appeal was not associated with the claims file until after the Board's previous September 2013 remand.

Regarding VA's duty to notify, the Veteran has been repeatedly informed of the criteria for rating hemorrhoids and the RO has indicated to him the need to submit evidence of worsening.  As for the duty to assist, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's hemorrhoid claim.

Turning to the merits of the claim, the Board notes that the Veteran's hemorrhoid disability is currently assigned a 20 percent evaluation under Diagnostic Code 7336, which rates internal or external hemorrhoids; that evaluation is the highest possible evaluation for that disability under the Rating Schedule and contemplates persistent bleeding, anemia and fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  Because rating by analogy is not appropriate when the disability at issue is specifically addressed in a Diagnostic Code, the only possible benefit available in this case is an extraschedular one.  38 C.F.R. § 3.321.  Accordingly, the Board will look to whether a referral for extraschedular consideration is appropriate since the date of the Board's earlier decision awarding the 20 percent rating.

Regarding referral for extraschedular consideration in the first instance, the Board must determine whether the schedular evaluation is inadequate, thus requiring a referral to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the claim must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran's Social Security records do not contain any treatment records relevant to the period of time on appeal; those records all relate to the period prior to October 1, 2009.  Likewise, it also does not appear that the Veteran has identified any private treatment he may have received for his hemorrhoids during the relevant period of time on appeal; that is to say that the Veteran and his representative have not, at this time, identified any private treatment he has received since September 30, 2009.  

The Board has reviewed the Veteran's VA treatment records since September 30, 2009, as well as a May 2013 VA examination of his hemorrhoids.  The Board notes that a November 2011 VA treatment record suggests that the Veteran was hospitalized for rectal bleeding associated with his hemorrhoids in September 2011.  Otherwise, those treatment records are generally void of any treatment for or complaints relating to his hemorrhoid disability.  

At the May 2013 VA examination, the Veteran reported having a hemorrhoidectomy in 2006, after which he "did well . . . until he started bleeding again 5-6 months after surgery."  Apparently, a scope indicated internal hemorrhoids and the hemorrhoidectomy was only for his external hemorrhoids.  The Veteran had a sigmoidoscopy in September 2011; he reported having 2 scopes and a transfusion since his 2006 surgery.  Current symptoms included continued rectal bleeding at least once a week, varying from a stain to a teaspoon of fresh blood; he also reported itching around the anal region as well.  The Veteran was treated with Metamucil.  

On examination, the Veteran was shown to have mild to moderate, small external hemorrhoids with rectal bleeding and anemia per a blood test.  The examiner noted that the effect of the Veteran's hemorrhoids was that he had "difficulty sitting straight up as hemorrhoids hurt and itch badly at least twice a month.  He feels stressed out due to continued bleeding despite having two surgeries."

In this case, the schedular evaluation is adequate.  The Veteran's symptoms shown after September 30, 2009, and specifically on examination in May 2013, include persistent bleeding and secondary anemia.  The Board notes that the schedular criteria accurately and adequately describe the severity and symptomatology of Veteran's hemorrhoid disability and there is no evidence that such disability "presents an exceptional or unusual disability picture" in this case.  See Thun, supra.  As the rating schedule specifically addresses the very problems experienced by the Veteran, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds the schedular evaluation of his hemorrhoid disability to be adequate since the September 2009 Board decision, and therefore, referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321; Thun, supra.  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for hemorrhoids is denied.



REMAND

With regards to the sinus disorder and headache claims, the Board notes that the September 2013 remand instructed that VA treatment records and Social Security records be obtained, and that the Veteran be asked to indicate any outstanding private treatment he may have received.  

The Veteran's Social Security records were obtained and associated with the claims file; additionally, VA treatment records through February 2014 have been associated with the claims file.  The Veteran was asked in an October 2013 letter to identify any private treatment records; however, no response to that letter was received.  

The VA treatment records include report of a June 2013 CT scan of the Veteran's sinuses, which noted a "mild increase in left maxillary sinus disease" but was otherwise unchanged since a March 2013 comparison scan.  The Board notes that part of the rationale for a November 2012 VA examiner's negative nexus opinion was that there was no "evidence of chronic sinusitis either during service or currently."  (Emphasis added)  Consequently, the November 2012 explanation has been somewhat undermined by the subsequent CT scan.  Therefore, a remand is necessary in order to afford the Veteran another VA examination in which an opinion based on the entire record is obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Because the Veteran has claimed that he has headaches due to sinusitis, the headache claim is intertwined with the sinus disorder claim, and therefore, that issue is also remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Oklahoma City VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any VA or private treatment that he may have had for a sinus disorder or headache disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any sinus disorder or headache disorder is related to his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any headache or sinus disorder found.

The examiner should opine as to each disorder found whether it is likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service.

The examiner should discuss the Veteran's statements regarding the onset of his symptoms, and any lay statements regarding continuity of symptomatology.  The examiner should additionally specifically address November 2012 VA examiner's opinion, as well as the June 2013 CT scan evidence of current left maxillary sinus disease.  

The examiner should also address March 1990 sinus CT scans which demonstrate "bilateral acute maxillary sinusitis and possible chronic frontal sinusitis," as evidence supporting a potential ongoing sinusitis issue demonstrable approximately 7 years after discharge from service.  The examiner must address this evidence of proximity to service, particularly in that such supports the Veteran's lay contentions of record that his sinus problems began during service.

If examiner finds that a sinus disorder is related to military service, then the examiner should additionally opine whether (1) the Veteran's headaches are caused by his sinus disorder, or (2) whether his headaches are aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his sinus disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for sinus disorder and headaches.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


